Citation Nr: 1424519	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to an increased (compensable) rating for bronchitis.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant and Spouse





ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board remanded the issues on appeal for additional development in November 2013.  A March 2014 rating decision granted entitlement to service connection for posttraumatic stress disorder and the appeal as to that matter is resolved.


FINDINGS OF FACT

1.  A left knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.

2.  The Veteran's service-connected bronchitis is manifested by post-bronchodilator pulmonary function testing results of FEV-1 of 98 percent predicted.



CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for a compensable rating for bronchitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2009.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements and testimony in support of the claims.  The development requested on remand in November 2013 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides a VA examination or obtains a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The January 2014 VA opinions are shown to have adequately considered the Veteran's statements regarding symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran contends that he has a left knee disability that developed as a result of a service-connected right knee disability.  In statements and testimony in support of his claim he reported having trouble with his left knee due to overuse because of his right knee.  The service medical records show a history of right knee pain, but are negative for complaint, treatment, or diagnosis of any left knee disorder.  A November 1997 retirement examination found no clinical abnormalities of the lower extremities.

VA treatment records dated in December 2008 show that the Veteran had combined bilateral knee instability.  Records show he was provided braces for both knees.  VA examination in May 2009 found gait within normal limits.  There was no right knee subluxation or instability on physical examination.  Ligament stability testing was within normal limits, bilaterally.  It was noted that the Veteran reported that his right knee gave way, locked, and lacked endurance.  X-ray studies revealed minimal right knee osteoarthritis.

VA examination in February 2010 VA examination included a diagnosis of chronic left knee strain.  The examiner noted a review of the record revealed no documented evidence of an unsteady gait or instability of the right knee that may cause strain to the left knee.  The Veteran's left knee disorder was found to be less likely secondary to his service-connected right knee chondromalacia 

VA examination in January 2014 included a diagnosis of chronic left knee strain.  It was noted that the Veteran reported right knee pain since the 1980s and that his left knee started hurting one to two years after the right knee started to hurt.  He complained of daily bilateral knee pain which did not require medication.  The examiner summarized the evidence of record and found it was less likely that any present left knee disability, to include chronic left knee strain, was related to the Veteran's active service or was aggravated by a service-connected disability.  It was noted there was no evidence of any left knee symptoms/condition during service or within 10 years of discharge from service.  It was further noted, in essence, that there was no evidence of abnormal weight bearing or altered gait that would be expected for an impact on the opposite knee, nor documented evidence of left knee pain or altered gait for several years following manifestation of the right knee condition.  The Veteran's current left knee disorder was found to be a separate condition, not aggravated by his service-connected right knee disability or any other service-connected disability.

Based upon the evidence of record, the Board finds that a left knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or as a result of, or aggravated by, a service-connected disability.  There is no evidence of arthritis to the left knee shown by X-ray examination.  The January 2014 VA examiner's opinion is found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinion.  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that his present left knee disorder is due to the service-connected right knee disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and service connection for a left knee disability must be denied.  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  This Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

VA regulations applicable for bronchitis ratings provide that:  (1) pulmonary function tests (PFT's) are required to evaluate the condition except (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less (if a maximum exercise capacity test is not of record, evaluate based on alternative criteria), (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) when there have been one or more episodes of acute respiratory failure, or (iv) when outpatient oxygen therapy is required; (2) if the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case; (3) when the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case; (4) post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why; (5) when evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results (in those cases, use the pre-bronchodilator values for rating purposes); (6) when there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability; and (7) if the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d) (2013).

For chronic bronchitis a compensable 10 percent rating is assigned with FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating is assigned with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is assigned with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned with FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2013).

The Veteran, in statements and testimony provided in support of his claim, reported having breathing problems when he inhaled dust or sand during service and that had continued since service in Southwest Asia.  He asserted, in essence, that examinations conducted in a medical office did not adequately indicate the degree of disability he experienced in a sandy or dusty environment.

On VA examination in March 2009 he reported having shortness of breath after walking three city blocks and that he had respiratory infections that required almost constant antibiotics treatment.  He stated that when he had infections, he required bed rest and treatment by a physician with episodes as often as once per month which lasted for a week.  It was noted he had no episodes of respiratory failure requiring respiration assistance from a machine.  His current treatment included daily Albuterol usage with a normal response to the medication and no side effects.  Oxygen therapy was not required.  The examiner noted the Veteran was well developed, well nourished, and in no acute distress.  His breath sounds were symmetric with no rhonchi or rales.  Expiratory phase was within normal limits.  Post bronchodilator PFT's revealed FEV-1 of 128 percent predicted.  It was noted that the Veteran's effort was poor and not consistent.  There is no discrepancy between the PFT findings and the clinical examination.  DLCO was not performed because the PFT results were sufficient to evaluate pulmonary status.  A chest X-ray study was within normal limits.  A diagnosis of bronchitis was provided.  It was noted there was no evidence of complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The effect of the condition on the Veteran's daily activities was found to be mild to moderate.

VA treatment records show the Veteran was prescribed Albuterol to use as needed for rescue.  Records do not indicate antibiotic treatment or physician-ordered bed rest associated with bronchitis.

VA examination in January 2014 included a diagnosis of exercise-induced bronchospasm.  It was noted the Veteran reported having difficulty breathing in a dusty atmosphere since 1990 and that he had been prescribed an inhaler to use under such conditions.  He was symptom free under normal circumstances and had not used an inhaler over the last year or so.  He denied chronic cough, sputum production, or other respiratory complaints.  He had a history of smoking half a pack of cigarettes per day for the past 15 years.  The examiner noted the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, did not require the use of oral bronchodilators, did not require the use of antibiotics, and did not require outpatient oxygen therapy.  PFT results in December 2013 revealed post-bronchodilator results of FVC of 98 percent predicted, FEV-1 of 90 percent predicted, and FEV-1/FVC of 73 percent.  The examiner reported that the FEV-1 test result most accurately reflected the Veteran's level of disability and that DLCO testing was not completed because it was not valid in this case.  It was further noted that there was no subjective or objective evidence of bronchitis at that time.  The Veteran did not have any current symptoms of bronchitis and he denied chronic cough, sputum production, or other symptoms of bronchitis.  His PFT results were found to be normal and the condition seemed to have resolved.

Based upon the evidence of record, the Board finds the Veteran's service-connected bronchitis is manifested by post-bronchodilator pulmonary function testing results of FEV-1 of 98 percent predicted.  The January 2014 VA examiner's opinion is found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinion.  The Board finds the Veteran's report as to having symptoms that were more severe in a sandy or dusty environment and requiring antibiotic treatment and bed rest to be inconsistent with the other evidence of record.  His service-connected respiratory disability is shown to be adequately rated based upon his demonstrated PFT results and demonstrated inhaler use.  Therefore, a compensable rating for bronchitis is not warranted because the evidence does not show FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  The evidence also does not show any of the other complications which would warrant any rating higher than 10 percent.

The preponderance of the evidence is against the assignment of any higher rating and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.

Entitlement to an increased (compensable) rating for bronchitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


